DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 7/22/2021.
           Claims 5-7 are currently pending.
           Claim 5 has been amended.
            Claims 1-4 are cancelled.
           Claim 5 is independent claim.

Terminal Disclaimer
2.       The terminal disclaimer filed on 7/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending applications 16672416 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
3.        Claims 5-7 are allowed over the prior arts of record.
4.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 5, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…A manufacturing method of a coaxial socket of an impedance matching structure for semiconductor chip testing, comprising the following steps: ….separately stuffing polymers in 

        As to claim(s) 5-7, the claims are allowed as they further limit allowed claim 5.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Horikawa (US Pub. 20120108108) discloses a manufacturing method of a connecting terminal structure comprising: preparing a jig including a plurality of first grooves for aligning electronic components including at least two electrode terminals and a plurality of second grooves for aligning connecting terminals; aligning the electronic components in the first grooves; making the connecting terminals each of which includes a connecting part to be connected to an object to be connected at an end of the connecting terminal and a plate-like fixing part at another end of the connecting terminal; forming first joining parts on surfaces of the electrode terminals exposed from the plurality of the first grooves; and aligning the connecting terminals in the second grooves to make the connecting parts be positioned on bottom surface sides of the second grooves and make the fixing parts face the electrode terminals via the first joining parts (see specification for more details).              Pfaff (U.S Pat. 6270357) discloses burn-in sockets for high frequency electronic device packages are formed using contact pins having parallel ends joined by a support beam supported so that one end of the pin extends through a guide into a cavity in the socket and the other end extends through a second guide displaced from the first guide. The outer ends of the contact pins are arranged to contact input/output lands of aN external circuitry such as a burn-in board or the like and the inner ends arranged to contact input/output leads or lands on an electronic LGA package. The end portions of the contact pins are constrained in parallel guides which are arranged to precisely align the ends of the pins with the terminal lands and the length and size of the contact pins are minimized to minimize signal distortion (see specification for more details).
             Middlehurst (U.S Pat. 5399104) discloses a method for making a socket for securing an integrated circuit package to a supporting structure. The integrated circuit package has a plurality of leads positioned in a geometric pattern and each lead has a predetermined impedance. The socket comprises a substrate or body having a first and second surface opposed to each other and formed of an isolative material. The socket further comprises a plurality signal path members extending from at least the first surface to the second surface. Each signal path member includes a first and second end. One end of each signal path member includes a means positioned to secure a lead of an integrated circuit package and the other end is adapted to be coupled to a conductor on a printed circuit board. A metal pattern or ground plane mesh is defined on at least a surface of the substrate, and coated through holes are defined in the substrate at a predetermined distance such that the impedance of at least one signal path is controlled to match the anticipated impedance of the lead. Further, radio-frequency interference with at least one signal path is suppressed (see specification for more details).
Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/17/2021